OPINION — AG — (1) THE REMOVAL OF OVERBURDEN FOR THE ENLARGEMENT OR EXTENSION OF AN EXISTING PIT IS "NEW OPEN CUT MINING" (2) THERE IS NO SURFACE DISTURBANCE AND WHERE THE MINING OPERATION DOES NOT OPEN A NEW CUT OR PIT, NO PERMIT IS NECESSARY. (3) THAT A NEW BOND MUST BE FILED FOR EACH PERMIT YEAR. (4) THE FULL FIFTY DOLLARS FEE IS REQUIRED FOR THE PERMIT YEAR REGARDLESS OF ITS CALENDAR LENGTH. (5) THE SEVERAL SEPARATE OPERATIONS MAY BE INCLUDED WITHIN A SINGLE PERMIT. (6) THE PROPERTY IN WHICH ANY NEW OPEN CUT MINING OPERATION IS COMMENCED AFTER THE EFFECTIVE DATE OF THE ACT MUST BE DISCRIBED IN A PERMIT, EVEN THOUGH THERE IS NO OVERBURDEN TO BE REMOVED. (OPEN CUT LAND RECLAMATION ACT) CITE: 45 O.S. 1967 Supp., 701 [45-701], 45 O.S. 1961 704 [45-704](B), 45 O.S. 1961 702 [45-702], 45 O.S. 1961 705 [45-705] (DALE CROWDER)